DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 34, 38 and 39 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. The following is a statement of reasons for the indication of allowable subject matter: The prior art of record, taken alone or in combination, fails to disclose or render obvious the claimed equations. The closest relevant prior art of record, Moslehi et al. (U.S. Patent # 8,402,834 B1), teaches equations for pressure and temperature (col. 5, lines 38 – 67) but fails to teach or suggest using the claimed equations to achieve the measured applied pressure to the diaphragm.
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention.


Claim Objections
Claim 15 is objected to because of the following informalities: “stain” in line 14 should read “strain”.  Appropriate correction is required.

Claim 25 is objected to because of the following informalities: “.125 microns” in line 2 should read “125 microns” as supported by par. 0031 of the instant application.  Appropriate correction is required.

Claim 34 is objected to because of the following informalities: “34” in line 1 should read “33” as there is no claim 33.  Appropriate correction is required.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims  15 – 32 and 35 – 37 are rejected under 35 U.S.C. 103 as being unpatentable over Skinner et al. (U.S. PG Pub. # 2007/0068262 A1) in view of Moslehi et al. (U.S. Patent # 8,402,834 B1).
In Re claims 15 and 18,’ 262 teaches a pressure sensor system (fig. 4) comprising: a diaphragm (90 or 114) formed by material between a first blind aperture opening (94 and sides of 96 and top of 90 or 114) on one end of a rod (88 as rod is not defined in instant application but instant application teaches a bar with apertures, par. 0031, so rod shall be interpreted as such) and a second blind aperture opening (98) on an opposite end of the rod, the first blind aperture forming an enclosed chamber configured to be coupled to a source of pressure (par. 0052); an optical fiber (121) having a first fiber Bragg grating (FBG) (116, par. 0049) attached to a sensing region of the diaphragm, the sensing region generating a strain upon application of a pressure to the enclosed chamber (pars. 0062 – 0063); a second FBG (120) attached to a region of the diaphragm which does not generate a strain upon application of a pressure (par. 0063) to the enclosed chamber, the second FBG thermally coupled to the first FBG (par. 0063); both gratings coupled to the same fiber (fig. 6, par. 0061).

‘262 is silent to a controller configured to determine a pressure and optionally a temperature from a reflected or transmitted wavelengths from the first FBG and the second FBG.

	‘834 teaches a controller (800, 900, 970 or 1000) to measure wavelengths of FGBs to determine at least one of a pressure or a temperature (figs. 8 – 10, col. 2, lines 15 – 45).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of ‘262 to use a controller as taught by ‘834 as the means for converting wavelengths of the FBGs of ‘262 into pressure measurements to determine the amount of pressure applied to the diaphragm of ‘262 as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

	In Re claim 16, ‘262 teaches FBGs which reflect and transmit inherently, based on wavelengths.

	In Re claim 17, ‘262 teaches where the diaphragm has a first pressure coupled to one surface the first aperture and a second pressure coupled to the second aperture (par. 0052).

	In Re claims 22, 28, 35 and 36, ‘262 teaches a pressure sensor comprising: a structure having a first blind aperture (98) on a first end and a second blind aperture (94 and area defined by surface of 90 and sides of 96) on an opposite end, the first blind aperture and second blind aperture separated by a diaphragm (90 or 114); the first blind aperture configured to be coupled to a source of pressure (par. 0052); the second blind aperture having a surface region (top surface of 90) on the diaphragm, the surface region having a region of maximum deflection (max with respect to area that doesn’t experience strain, par. 0063) upon application of a pressure to the first blind aperture and a region of minimum deflection (area doesn’t experience strain, par. 0063) upon application of a pressure to the first blind aperture, the region of maximum deflection and the region of minimum deflection in thermal equilibrium with each other (since both regions are on the diaphragm they are in thermal equilibrium); a first optical fiber (121) having a first fiber Bragg grating (FBG) (116, par. 0049) attached to the region of maximum deflection, and a second optical fiber (same fiber per claim 28, par. 0061) having a second FBG (120) attached to the region of minimum deflection.
	
	‘262 is silent to a controller measuring a reflected or transmitted wavelength in the first FBG and second FBG to determine at least one of a pressure or a temperature.

	‘834 teaches a controller (800, 900, 970 or 1000) to measure wavelengths of FGBs to determine at least one of a pressure or a temperature (figs. 8 – 10, col. 2, lines 15 – 45) . 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensor of ‘262 to use a controller as taught by ‘834 as the means for converting wavelengths of the FBGs of ‘262 into pressure measurements to determine the amount of pressure applied to the diaphragm of ‘262 as a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

In Re claim 23, the previous combination teaches the sensor of claim 22 but is silent to the structure being a rectangular or circular rod. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the sensor 88 of ‘262 elongated vertically and/or thinner horizontally so as to form a rod as claimed thereby allowing the sensor to be used in a well, as taught by fig. 1, wherein the well is of a thinner and/or longer well thus allowing for adequate measurement of pressure in a versatile number of well designs as it has been held by the court that the configuration of the claimed sensor was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (In reDailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

In Re claims 24, 32 and 37, Applicant is claiming the product including the process of making a pressure sensor, and therefore is of "product-by-process" nature.  The courts have been holding for quite some time that the determination of the patentability of product-by-process claim is based on the product itself rather than on the process by which the product is made.  In re Thrope, 777 F. 2d 695, 227 USPQ 964 (Fed. Cir. 1985); and patentability of claim to a product does not rest merely on a difference in the method by which that product is made. Rather, it is the product itself which must be new and unobvious.  Applicant has chosen to claim the invention in the product form.  Thus a prior art product which possesses the claimed product characteristics can anticipate or render obvious the claim subject matter regardless of the manner in which it is fabricated.  A rejection based on 35 U.S.C. section 102 or alternatively on 35 U.S.C. section 103 of the status is eminently fair and acceptable. In re Brown and Saffer, 173 USPQ 685 and 688; In re Pilkington, 162 USPQ 147.

In Re claim 25, the previous combination teaches the sensor of claim 22 but is silent to the thickness of the diaphragm being 0.125 microns. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the diaphragm thickness 0.125 microns so as to conserve space of the sensor and reduce overall costs.
In Re claim 26, ‘262 teaches where the second FBG is isolated from a strain in the diaphragm while coupled to a temperature of the diaphragm (par. 0061).

In Re claim 27, ‘262 teaches a sleeve (12) in which the sensor (88) containing the second FBG (120) resides.

In Re claims 19 – 21, 29, 30 and 31, ‘262 teaches the sensor of claim and 22, respectively but is silent the claimed properties. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to:
Make the rod at least one of an additive AlSiioMg or stainless steel.
apply a nickel plating or an anodization to a surface of the first aperture or a surface of the second aperture; 
Apply anodized AlOH to a surface of the first aperture or the surface of the second aperture;
Or make a cross section of the first aperture or the second aperture to be a hemispherical cross section, 
So as to ensure anti corrosion properties of the sensor, thus making a more robust sensor and to make the cross section of the apertures hemispherical so as to make a more compact sensor thus making the sensor more versatile as the applicant has not supplied a criticality for these features and a person with ordinary skill has good reason to pursue the known options within his or her technical grasp.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAD SMITH whose telephone number is (571)270-1294. The examiner can normally be reached M-F 7:30 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 1-571-272-2397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAD H SMITH/            Primary Examiner, Art Unit 2874